Citation Nr: 1814480	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-02 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for benign prostatic hyperplasia (BPH).

2.  Entitlement to a compensable rating for left foot dermatitis.  

3.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial disability rating in excess of 10 percent prior to May 16, 2009 and in excess of 30 percent thereafter for coronary artery disease.

6.  Entitlement to a total disability rating due to service-connected disabilities based on individual unemployability (TDIU).
 



REPRESENTATION

Appellant represented by:	J. Nathaniel Guin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In a March 2011 rating decision, the RO granted service connection for coronary artery disease, with a 10 percent rating (effective January 19, 2005) and continued a 70 percent disability rating for PTSD.  In a July 2011 rating decision, the RO denied a TDIU and denied service connection for benign prostatic hyperplasia (BPH).  The RO also granted an effective date of August 20, 2004 for the grant of service connection for coronary artery disease (with a 10 percent disability rating) and granted a 30 percent disability rating from May 16, 2009.  The RO further continued the 70 percent disability rating for PTSD, the 20 percent disability rating for duodenal ulcer, and the noncompensable rating for left foot dermatitis.

In August 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In September 2017, the Veteran's representative submitted additional VA medical records, and waived AOJ consideration of such evidence.

The issues of an increased rating for coronary artery disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  BPH is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  For the entire appeal period, the Veteran's left foot dermatitis has not been manifested by any symptoms.  

3.  For the entire appeal period, the Veteran's duodenal ulcer is not manifested by moderately severe or severe symptoms, or with impairment of health manifested by weight loss or recurrent incapacitating episodes averaging 10 days or more in duration four or more times a year.

4.  For the entire appeal period, the Veteran's PTSD is not manifested by total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.309, 3.310 (2017).

2.  For the entire appeal period, the criteria for a compensable rating for left foot dermatitis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2017).

3.  For the entire appeal period, the criteria for a rating in excess of 20 percent for duodenal ulcer have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017).

4.  For the entire appeal period, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claim for BPH

The Veteran contends that he has BPH due to previously conceded herbicide exposure in Vietnam.

Prostate cancer is among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).  However, BPH is not one of the diseases deemed associated with herbicide exposure.  As such, service connection for BPH as presumptively due to herbicide exposure is denied.

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

VA medical records generally document complaints of, or treatment for, BPH.  However, the only competent medical opinion evidence of record as to the etiology of the BPH is the April 2011 VA examination.  At that time, the examiner noted that the Veteran had been treated for BPH since 2007, but that it was less likely as not caused by Agent Orange exposure.  Rather, the VA examiner opined that such disorder developed due to aging and genetics.

The only evidence of record supportive of the Veteran's claim is his contention that BPH developed due to Agent Orange exposure.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service herbicide exposure, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds that the Veteran's personal opinion as to his BPH being due to herbicide exposure is not competent medical evidence.  

The record clearly shows that the Veteran did not have BPH in service or for several decades following his discharge from service.  There is also no competent and probative medical evidence tying the BPH to any aspect of service.  The only competent medical opinion specifically found such disorder was not due to herbicide exposure, and further explained that it was likely due to aging and genetics.  Furthermore, BPH is not a disorder for which service connection on a presumptive basis, based on herbicide exposure, is possible.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for BPH is denied.  




  II. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

III. Left Foot Dermatitis Increased Rating Claim

Throughout the entire appeal period, there has been no lay or medical evidence of record indicating that the Veteran's service-connected left foot dermatitis has been symptomatic.

During the August 2017 Board hearing, the Veteran made clear that "I haven't had it in years" and that he did not take anything for it or receive treatment for it.

VA medical records are negative as to any complaints of, or treatment for, left foot dermatitis.  

The March 2013 VA examiner specifically found no skin changes, including of the feet.  The examiner noted a brief itchy rash of the torso (not the service-connected left foot) following the 2012 hepatitis C treatment, which had been treated with topical steroids.  At the time of the VA examination, the examiner found no dermatitis.

Under Diagnostic Code 7806 for dermatitis, a 0 percent rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12 month period.  Compensable ratings require five percent or more of the entire body or exposed areas or the use of corticosteroids or other immunosuppressive drugs.

Given that the Veteran has not been symptomatic for his left foot dermatitis during the appeal period, such that it did not affect the entire body or exposed areas, and the evidence of record, to include lay statements indicate that the Veteran has not received any treatment for such disability, much less corticosteroids or other immunosuppressive drugs, the Board finds that a compensable disability rating for left foot dermatitis is not warranted.

IV. Duodenal Ulcer Increased Rating Claim

The Veteran contends that a disability rating in excess of 20 percent is warranted for his service-connected duodenal ulcer.  

During his August 2017 Board hearing, the Veteran indicated recent private emergency room treatment on Christmas day when discussing his ulcer.  However, at that time, the Veteran was unclear as to whether he actually received treatment for his duodenal ulcer.  Rather he reported complaints of stomach bloating and that his intestines had "locked up."  Those Christmas day medical treatment records are not associated with the claims file; however, the Board has found that subsequent treatment records are associated with the claims file, including a January 27, 2017 VA medical record, which make clear that the previously diagnosed small bowel obstruction (found during his Christmas day treatment) was in error and that the Veteran actually had a diagnosis of hiatal hernia and GERD.  Moreover, at that time the Veteran specifically noted that he had a history of gastric ulcers, but that "this pain feels different."  The evidence of record is thus clear that the Veteran had not been treated for his service-connected duodenal ulcer in December 2016 or subsequently, but rather for different, non-service-connected disorders.  The Board finds that the Veteran is not prejudiced by any failure to obtain such records.  

Furthermore, though the Veteran possibly reported the Christmas day incident as a flare-up, as explained above, his medical providers ultimately found that he had a hiatal hernia and GERD.  There were no findings regarding a duodenal ulcer flare up or treatment for such.  The most recent VA medical records of record similarly document no complaints of, or treatment for, the service-connected duodenal ulcer.  Moreover, the Board finds, as will be explained below, that sufficient evidence is of record to rate the duodenal ulcer claim.  As such, the Board finds that no additional development is necessary to rate the claim.

Under 38 C.F.R. § 4.114, Diagnostic Code 7305, for duodenal ulcers, a 60 percent is assigned for severe symptoms including pain only partially relived by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite health impairment.  A 40 percent is warranted for ulcer that is moderately severe, less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 20 percent rating is for moderate impairment from recurring episodes of severe symptoms two to three times a year averaging 10 days in duration or with continuous moderate manifestations.  

The evidence of record makes clear that a disability rating in excess of 20 percent is not warranted.  Per rating criteria, a higher rating would require moderately severe or severe symptoms in conjunction with impairment of health manifested by anemia and weight loss.  The evidence of record shows that such symptomatology is not indicated for the duodenal ulcer.  

During the August 2017 Board hearing, the Veteran made clear that he has had no weight loss, but rather had been gaining weight.  VA medical records similarly generally document weight stability or gain, but not loss.  The March 2013 and May 2011 VA examiners specifically found no weight loss or there was weight stability.

Although the March 2013 VA examiner found anemia, he specifically found that it was more likely due to hepatitis C treatment in 2012 and less likely as not related to duodenal ulcer.  A May 2013 VA hepatology noted specifically found "drug induced anemia."  Other VA medical records, such as one from June 2013, made similar findings of drug induced anemia.  More recent VA medical records, such as from 2015 and 2016, do not document continued treatment for anemia.  Furthermore, a January 26, 2017 VA medical provider specifically found no evidence of anemia.  The January 2017 VA medical record included a list of active problems; anemia was not listed as an active problem.  No VA medical records document findings of anemia caused by duodenal ulcer.  Regardless of the presence of anemia during the appeal period, the Board notes that the Veteran's claim would still fail even if the anemia had not been drug induced, as there is no evidence during the appeal period of weight loss.  

Additionally, the VA medical records, the March 2013 VA examination, and the Veteran have not indicated any recurrent incapacitating episodes of 10 days in average or more multiple times a year.  Rather, during his August 2017 Board hearing, the Veteran indicated one possible emergency treatment of a day's duration.  No incapacity was reported.  During the May 2011 VA examination, the Veteran denied prescribed bed rest and treatment due to duodenal ulcer.  The March 2013 VA examiner similarly found no incapacitating episodes.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert, supra. A disability rating in excess of 20 percent for duodenal ulcer is denied.  



V.  PTSD Increased Rating Claim

The Veteran contends that his PTSD warrants a rating in excess of 70 percent.  

A.  Rating Criteria

Under Diagnostic Code (DC) 9411, a 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as" followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

B.  Factual Background and Analysis

As noted above, a 100 percent evaluation, the next higher rating available after the 70 percent disability rating, is warranted when there is evidence of total occupational and social impairment.  The evidence of record does not show that the Veteran had such total occupational and social impairment.  

As an initial matter, the Board notes that the March 2013 VA examiner specifically found that the Veteran did not have total occupational and social impairment due to PTSD symptoms.  The February 2011 VA examination, who also provided a June 2011 addendum opinion, found that the Veteran's symptoms did not preclude him from gaining and maintaining substantially gainful employment.  She found that "symptoms of posttraumatic stress disorder do not impact his ability to engage in physical and sedentary work consistent with his education and previous occupational experience."

Additionally, the Board finds that the content of the VA medical records are generally consistent with those made during VA examinations, including in February 2011 and March 2013.  Indeed, even recent VA medical records are consistent with those from earlier during the appeal period.  For example, a more recent January 2017 VA medical record, made during a month that the Veteran indicated had been worse than usual, documented findings of him being acceptable in dress and groomed; cooperative attitude; oriented to person, time, place, and situation; speech productive, coherent, and logical; memory fair to good; thought process logical and goal oriented; and fair insight and cognitively grossly intact.  The provider further noted no delusions or hallucinations.  Such findings are generally consistent with those made by the VA examiners and the vast majority of the other VA medical records.  Given the consistency of the symptoms of record, and that the Veteran has not reported a worsening of symptoms since the last VA examination, the Board finds that sufficient evidence is of record to make a determination.  

The Board finds that the preponderance of the evidence of record, to include VA medical records and VA examinations, generally do not demonstrate symptoms associated with the 100 percent evaluation, such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Although the Veteran does have significant PTSD symptoms, such as nightmares and difficulty dealing with people, the overall evidence demonstrates that there is not total occupational and social impairment.  VA examinations and VA medical records generally indicate that the Veteran did not want to hurt others or have suicidal ideation.  

Neither the VA examiners nor VA medical providers have indicated that the Veteran has persistent hallucinations or delusions.  Rather such medical professionals, such as the February 2011 and March 2013 VA examiners, generally found no hallucinations or delusions.

The Veteran has not shown gross impairment in thought process or communication; or disorientation to time or place or memory loss.  Such problems were not found by the VA examiners.  Furthermore, VA medical providers, both for mental health and for general medical consistently found the Veteran mentally oriented, thought process logical and goal oriented, fair judgment, and able to communicate effectively.  Such records similarly consistently reported that the Veteran was able to perform activities of daily living and did not neglect personal appearance or hygiene.  

The Veteran has not demonstrated grossly inappropriate behavior during the applicable appeal period.  Rather the record demonstrates that the Veteran has socially isolated.  Also, during his Board hearing, the Veteran reported anxiety and always being on the defense; he would sometimes take things out of context the way people would say things.  However, the record repeatedly shows that he was still capable of performing activities of daily living, such as shopping, and some socialization, such as going to church or visiting his brother, as reported during his Board hearing
 
The Board notes that the Veteran has claimed that a disability rating in excess of 70 percent may be warranted, but this is not borne out by the record above.  Although there are occasional indications of some severe symptomatology, the overall disability picture is more consistent with a less than complete social and occupational impairment for a 100 percent disability rating.  

With respect to the Veteran's occupational functioning and impairment, the Board observes that the VA examinations and VA medical records do not indicate total occupational and social impairment.  The Board finds that these statements from the medical professionals are more probative as to the issue of occupational and social impairment due to PTSD symptoms than any lay testimony provided by the Veteran.  Thus, although the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's social history and lack of deficiencies in functioning, such symptoms would not encompass total occupational and social impairment as contemplated for a 100 percent rating.  In this regard, the Board notes that the 70 percent rating assigned is recognition of occupational and social impairment with deficiencies in most areas.  As demonstrated above, the Veteran's symptoms were most consistent with less than a 100 percent disability rating.  

Overall, the record does not support finding any symptoms that would support granting a disability rating in excess of 70 percent.  The record does not demonstrate that he had total occupational and social impairment during the appeal period.  Though the Veteran undoubtedly has had some severe PTSD symptoms, he has been generally able to function independently and has not demonstrated complete impairment.  A disability rating in excess of 70 percent is denied.

Regarding the above decided claims, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for BPH is denied.

A compensable disability rating for left foot dermatitis is denied.

A disability rating in excess of 20 percent for duodenal ulcer is denied.

A disability rating in excess of 70 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his August 2017 Board hearing, the Veteran indicated that his coronary artery disease had worsened since his last VA examination in May 2011, to include an inability to perform a stress test and the receipt of a heart stent two years previously.  A current VA examination is necessary.

The TDIU claim is inextricably intertwined with the coronary artery disease claim, and thus must be remanded.

The AOJ should obtain all unassociated VA treatment records, to include from the Biloxi VA medical center and Mobile outpatient clinic, as well as, any other unassociated treatment records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain all unassociated VA treatment records relating to the Veteran, to include those from the Biloxi VA medical center and Mobile outpatient clinic.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should schedule the Veteran for an appropriate VA examination in order to determine the current nature and severity of his coronary artery disease.  The entire claims file should be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented history and assertions.  

The examiner should conduct all diagnostic testing required for evaluating the current severity of coronary artery disease, including metabolic equivalents (METs) and ejection fraction measurements, as well as, symptoms experienced upon diagnostic testing. 

The examiner should make specific findings as to:

(a)  whether the Veteran has congestive heart failure, and, if so, the frequency of episodes of congestive heart failure, during each one year time period since August 2004.

If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

(b)  If possible, the examiner should address whether it is possible to distinguish the symptoms and effects of the Veteran's service-connected coronary artery disease on METs testing and above findings, from those attributable to any other disability.  If it is not medically possible to do so, the examiner should clearly so state and note that the above-noted findings are indicative of the Veteran's overall impairment.

The rationale for EACH opinion offered should be provided.  

3.  After the above development has been accomplished, the AOJ should perform any additional development necessary, to possibly include obtaining a VA medical opinion and/or VA examination to assess the functional impact caused solely by the service-connected disabilities.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


